Dismissed and Memorandum Opinion filed December 11, 2018.




                                        In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00430-CV

                           HARRIS COUNTY, Appellant

                                           V.
                           SAUL RODRIGUEZ, Appellee

                      On Appeal from the 127th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-40476

                   MEMORANDUM                      OPINION


         This is an appeal from a judgment signed May 7, 2018. The clerk’s record
was filed July 10, 2018. The reporter’s record was filed July 2, 2018. No brief was
filed.

         On November 6, 2018, this court issued an order stating that unless appellant
filed a brief on or before November 21, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jewell.




                                         2